DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered. 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/20/21. Claims 1-8 and 20 are cancelled. Claims 29-37 are new. Claims 18-19, 21-25 and 27 remain withdrawn. Claims 1-27 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claim 9 and 37 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount is about 100%.
Claim 9 recites the limitation "the pKa" in line 4; "the organic reagent" in line 7 which should read as “the immobilized organic reagent”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 11 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the target volatile organic compound" in line 1 which should be “the volatile organic compound”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the device" in line 2 which should be “the portable optical sensing device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the membrane" in lines 3, 5 and 6 which should be “the PSA polymer membrane”; “the dried membrane” in lines 3-4; “the organic acid” in line 4 which should be “the immobilized organic acid”.  There is insufficient antecedent basis for these limitation in the claim.
The term "substantially" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to zero is considered substantially zero.

Claim 29 recites the limitation "the group" in lines 3; “the organic reagent” which should be “the immobilized organic reagent”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 33 recites the limitation "the target volatile organic compound" in line 4 which should be “the volatile organic compound”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the device" in line 4 which should be “the portable optical sensing device”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 28-31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayyadurai et al. “Perfluorosulfonic Acid Membrane Catalysts” in view of Hobson et al. US 6,936,365.
Regarding claim 9, Ayyadurai discloses an optical sensor for detecting a target compound in a humid environment, the optical sensor comprising: a perfluorosulfonic acid (PSA) polymer catalyst membrane ([pg. 6266 col 2] PSA membrane is used) and an immobilized organic reagent ([pg. 6266 col 2] resorcinol is used as the color change agent), the organic reagent being capable of reacting with the target compound to produce a color shifted product; wherein the humid environment comprises a relative humidity of up to about 100% (the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)) wherein exposure of the 2App. Ser. No. 15/021,308 113-087; 10738-497optical sensor to the target compound in a humid environment produces a detectable color shift on the optical sensor ([pg. 6267 col 1][FIG5]).  
Ayyadurai does not specifically disclose an immobilized organic acid having a pKa greater than the pKa of the PSA polymer membrane or the organic acid is selected to mitigate the depronation of the PSA polymer in the humid environment. However, Hobson teaches a similar Nafion based membrane that has an immobilized organic acid ([C4 L58-65] perfluoro acetic acid, phosphoric acid or nitric acid used to dope the membrane. All the listed acids have a higher pKa than PSA). It is noted that the limitation of the organic acid is selected to mitigate the depronation of the PSA polymer in the humid environment is merely intended use. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the substrate of Ayyadurai with the teachings of Hobson in order to have better conductivity ([C4 L58-65]).
Regarding claim 10, Ayyadurai discloses the immobilized organic reagent comprises a dihydroxybenzene ([pg. 6266 col 2]).  
Regarding claims 11 and 12, Ayyadurai discloses the dihydroxybenzene comprises resorcinol ([pg. 6265]) but does not specifically disclose the immobilized organic acid is selected from the group consisting of tiglic acid, benzoic acid, vanillic acid and ferulic acid. However, Hobson teaches a similar Nafion based membrane that has an immobilized organic acid ([C4 L58-65] perfluoro acetic acid, phosphoric acid or nitric acid used to dope the membrane. All the listed acids have a higher pKa than PSA). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the substrate of Ayyadurai with the 
Regarding claims 13, 14, 16 and 32-34, Ayyadurai discloses a portable device ([p. 6265]) but Ayyadurai as modified does not specifically disclose the humid environment comprises exhaled human breath, and the target compound comprises a volatile organic compound present in exhaled human breath. However, the limitations are merely intended use and Ayyadurai as modified discloses the structure capable this intended use. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Regarding claims 15, 17, 35 and 36, Ayyadurai discloses a portable device ([p. 6265]) Ayyadurai as modified does not specifically disclose the humid environment comprises fuel cell effluent and the target compound comprises formaldehyde. However, the limitations are merely intended use and Ayyadurai as modified discloses the structure capable this intended use. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Regarding claim 28, Ayyadurai does not specifically disclose the immobilized organic acid has a pKa of at least 4.2. However, Hobson teaches a similar Nafion based membrane that has an immobilized organic acid ([C4 L58-65] perfluoro acetic acid, phosphoric acid or nitric acid used to dope the membrane. All the listed acids have a higher pKa than PSA). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the substrate of Ayyadurai with the teachings of Hobson in order to have better conductivity ([C4 
Regarding claim 29, Ayyadurai discloses an optical sensor for detecting a target compound in a humid environment, the optical sensor comprising: a perfluorosulfonic acid (PSA) polymer catalyst membrane ([pg. 6266 col 2] PSA membrane is used) and an immobilized organic reagent ([pg. 6266 col 2] resorcinol is used as the color change agent), the organic reagent being capable of reacting with the target compound to produce a color shifted product; wherein the humid environment comprises a relative humidity of up to about 100% (the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)) wherein exposure of the 2App. Ser. No. 15/021,308 113-087; 10738-497optical sensor to the target compound in a humid environment produces a detectable color shift on the optical sensor ([pg. 6267 col 1][FIG5]).  
Ayyadurai does not specifically disclose the immobilized organic acid is selected from the group consisting of tiglic acid, benzoic acid, vanillic acid and ferulic acid. However, Hobson teaches a similar Nafion based membrane that has an immobilized organic acid ([C4 L58-65] perfluoro acetic acid, phosphoric acid or nitric acid used to dope the membrane. All the listed acids have a higher pKa than PSA). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the substrate of Ayyadurai with the teachings of Hobson in order to have better conductivity ([C4 L58-65]). While Ayyadurai as modified does not specifically disclose the recited organic acids it would have been obvious to one of ordinary skill in the art at the time of invention to try using tiglic acid, benzoic acid.
Regarding claims 30 and 31, wherein the immobilized organic reagent comprises a dihydroxybenzene that is resorcinol ([pg. 6266 col 2] resorcinol is used as the color change agent). 
Regarding claim 37,  Ayyadurai discloses the humid environment comprises a relative humidity of up to about 100% ( ([pg. 6267 col 1][FIG5]); the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)).
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Hobson recites perfluoro acetic acid; this acid is still an organic acid with a pKa higher than that of the PSA membrane. Similarly, it is not clear how the pKa of the perfluoro acetic acid would inhibit the color shift as it is the organic reagent that produces the color shift. Additionally, Hobson also teaches using phosphoric acid which, while not an organic acid, can be used with PSA polymer and has a higher pKa in the range of those acids show in FIG10 of Applicant’s specification. Thus the higher pKa acids are taught and it would only require routine skill in the art for one of ordinary skill to use an appropriate organic acid instead of phosphoric acid.
Regarding Applicant’s arguments that the prior art does not disclose an organic acid that would mitigate depronation of the PSA polymer, Examiner respectfully disagrees. This limitation is recited as intended use and acid of Hobson meets the limitations of having a pKa higher than the PSA polymer. Additionally the amount of humidity recited in the claim by “up to 
Regarding Applicant’s argument that combining Ayyadurai and Hobson would render Ayyadurai unusable, Examiner respectfully disagrees. Applicant argues that the acid of Hobson would mitigate the depronation of the PSA. However, Ayyadurai operates with a color shift under ambient conditions so it seems that Ayyadurai in view of Hobson would also produce a color shift. If the depronation is critical element of the device it has not been convincingly shown by evidence or arguments that the combined device of Ayyadurai and Hobson that teaches all the claimed elements would not perform the same function.  Ayyadurai discloses using heat to drive the sensing reaction and it is noted that the same heat could be used in the combined device of Ayyadurai and Hobson. In this case the PSA would not depronate and the device could analyze a humid sample. The claim language uses the transitional phrase of “comprising” which does not limit the device to only the elements recited. Thus Ayyadurai and Hobson would teach a device using the heat that has all the recited elements that could function in a humid environment.
Allowable Subject Matter
Claim 26, has no art applied.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793